Case 5:21-cv-11618-JEL-APP ECF No. 11, PageID.323 Filed 09/01/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

OWEN ARENT, Individually and on            Civ. No. 5:21-11618-JEL-APP
Behalf of All Others Similarly
Situated,                                  Hon. Judith E. Levy

                      Plaintiff,           Magistrate Judge Anthony P.
               v.                          Patti

ROCKET COMPANIES, INC., JAY
D. FARNER, JULIE R. BOOTH,
ROBERT DEAN WALTERS, and
DANIEL GILBERT,
                      Defendants.



                    APPEARANCE OF JEFFREY T. SCOTT
            PLEASE TAKE NOTICE that Jeffrey T. Scott of the law firm of

Sullivan & Cromwell LLP has this day entered his appearance as counsel of record

for Defendants Rocket Companies, Inc., Jay D. Farner, Julie R. Booth, Robert Dean

Walters, and Daniel Gilbert.
Case 5:21-cv-11618-JEL-APP ECF No. 11, PageID.324 Filed 09/01/21 Page 2 of 3




                                      Respectfully submitted,

                                      /s/ Jeffrey T. Scott
                                      Jeffrey T. Scott
                                      SULLIVAN & CROMWELL LLP
                                      125 Broad Street
                                      New York, New York 10004
                                      Telephone: (212) 558-4000
                                      Facsimile: (212) 588-3588
                                      scottj@sullcrom.com

                                      Attorney for Defendants Rocket
                                      Companies, Inc., Jay D. Farner, Julie
                                      R. Booth, Robert Dean Walters, and
                                      Daniel Gilbert
Dated: September 1, 2021




                                    -2-
Case 5:21-cv-11618-JEL-APP ECF No. 11, PageID.325 Filed 09/01/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

       Jeffrey T. Scott certifies that on September 1, 2021, a true and correct copy
of the foregoing was electronically filed with the Clerk of the Court using the ECF
system, which will send notification of such filing to all attorneys of record herein
at their respective addresses.

                                                        /s/ Jeffrey T. Scott
                                                        Jeffrey T. Scott




                                         -3-
